IN THE SUPREME COURT OF IOWA
                                No. 08–0845

                             Filed April 30, 2010


STATE OF IOWA,

      Appellee,

vs.

NATHAN JEFFREY VERHEUL,

      Appellant.


      Appeal from the Iowa District Court for Polk County, James D.

Birkenholz, Judge.



      Defendant    appeals    from   the   State’s voluntary   dismissal   of

operating-while-intoxicated complaint. REVERSED AND REMANDED.



      R. A. Bartolomei of Bartolomei & Lange, PLC, Des Moines, for

appellant.


      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant

Attorney General, John Sarcone, County Attorney, and Matthew H.

McKinney, Assistant County Attorney, for appellee.
                                    2

PER CURIAM.

      Verhuel challenges the State’s voluntary dismissal of criminal

operating-a-motor-vehicle-while-intoxicated charges.     The defendant

asserts that the dismissal was not “in the furtherance of justice” under

Iowa Rule of Criminal Procedure 2.33(1) because the prosecution offered

no reason for the dismissal unrelated to the merits of his pending motion

to suppress. If Verheul prevailed on the pending suppression motion,

Iowa Code section 321J.13(6) would require the exclusion of the

suppressed evidence in a civil proceeding to suspend or revoke his

driving privileges.

      The issue of the interplay of rule 2.33(1) and section 321J.13(6)

was addressed in a companion case decided today, State v. Taeger, 781

N.W.2d 560 (Iowa 2010). Based on the reasoning contained in Taeger,

the order of the district court dismissing this case is reversed and the

matter is remanded to the district court for an adjudication on the

motion to suppress.

      REVERSED AND REMANDED.

      This opinion shall not be published.